            Case 1:15-cr-00095-AJN Document 3125
                                            3119 Filed 12/10/20 Page 1 of 1




                                                              December 10, 2020
   VIA ECF
   The Honorable Alison J. Nathan
   United States District Judge
   United States District Court
   40 Foley Square
   New York, NY 10007                                                                              12/10/2020

           Re:     United States v. Desean Bennett, 1:15-cr-00095-AJN-22

   Dear Judge Nathan:

           I was appointed as CJA counsel for Desean Bennett, who was sentenced by this Court on
   December 3, 2019 and is currently serving his sentence at USP Canaan. Mr. Bennett contacted
   my office, informing me that he may have been exposed to COVID-19 at USP Canaan, that he
   was being placed into quarantine and was concerned about his health, and that he would like for
   our office to file a motion for compassionate release on his behalf. I am in the process of trying to
   contact Mr. Bennett at USP Canaan, but have been informed that it could be difficult to schedule
   a call due to the quarantine. Due to the quarantine, I also anticipate that there will be delays in
   sending mail correspondence.

           I write to request that the Court order that Mr. Bennett’s medical records be released to
   defense counsel. Access to Mr. Bennett’s medical records is critical to ascertain Mr. Bennett’s
   current health condition, and whether there are grounds for a compassionate release motion. I have
   conferred with the Government, and the Government has no objection to our request to the Court
   for access to Mr. Bennett’s medical records, which would be provided as a matter of course in the
   event that we file a compassionate release motion.

          I also request to be reappointed as CJA counsel to explore the possibility of filing a motion
   for compassionate relief on behalf of Mr. Bennett.

           Thank you for your consideration of this request.

                                                              Respectfully submitted,
It is hereby ORDERED that pursuant to the
Criminal Justice Act, 18 U.S.C. § 3006A,                      /s/ Kristen M. Santillo
and the discretion of the Court, Kristen M.                   Kristen M. Santillo
Santillo is appointed as CJA counsel to
represent the Defendant for the purpose of
the Defendant's potentially forthcoming
compassionate release motion. It is further
ORDERED that Mr. Bennett's medical
records be released to Kristen M. Santillo.
SO ORDERED.

                                        12/10/2020
                     Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                        Tel: 212-227-4743 Fax: 212-227-7371
